\OOO\\O\Lh-l>th-*

NNNNN[\JNNN\-l>->-¢)-l)-l)-l)_\)-l)-r-¢
OO\]O\Ul-L!JJN’-*O\DOO\]O\UILU)N>-*C

Case 2:08-cr-00036-RSL Document158-1 Filed 03/19/19 Page 1 of 1

Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,
v.
EFRAlN ZAMORA,
Defendant.

SEATTLE

NO. CR08~36RSL

ORDER OF DISMISSAL

 

 

 

 

This matter comes before the Court upon the notice of the United States for leave

to dismiss all pending charges in this matter as to Defendant Efrain Zamora.

IT IS HEREBY ORDERED:

All pending counts in the above-captioned case as to this Defendant are dismissed,

without prejudice The outstanding Warrant shall be quashed.

DATEDthiS ;§0" dayof ll §M ,2019.

Presented by:

/S/Sarah Y. Vogel
SARAH Y. VOGEL

Assistant United States Attorney

Order of Dismissal -- l
U.S. v. Efrain Zamora,' CR08-36RSL

/WEFSM

ROBERT S. LASNIK
United States District Judge

UNITED STATES ATTORNEY
700 STEWART STRF.l-:r, SUITE 5220
SEATTLE, WAsHINGToN 98101
(206) 553-7970

